Damron, J. This claim was filed in this Court October 1, 1947, by claimant, Helen F. Fredrickson, on her behalf as widow and on behalf of Dolores A. Fredrickson, born January 19, 1932, the daughter of George L. Fredrick-son, deceased. The record consists of the complaint, departmental report, stipulation, waiver of brief of claimant, and waiver of brief of respondent. The stipulation provides that the report of the Department of Public Safety dated October 7, 1947, signed by Harry L. Curtis, Superintendent of the Division of State, Police, shall constitute the record in this case. Said report is in words and figures as follows: “Prior to his death, Mr. George L. Fredrickson resided with his wife, Helen F., and one child, Dolores A., born January 19, 1932, who were totally dependent upon him for support. Mr. Fredrickson was first employed by the Department of Public Safety, Division of State Police, on March 24, 1944, as a police officer at a salary of $185.00 a month. He was regularly employed in that capacity from the date of his first employment until the date of his death, September 1, 1947. During his period of employment he received salary increases, and on July 1, 1947, his salary was $235.00 a month. Earnings in the year preceding Mr. Fredrickson’s injury resulting in death totaled $2,600.00. The night of August 31-Septemher 1, 1947, Officer Fredrickson was one of a group assigned to a special detail at Pere Marquette State Park. About 5:10 A.M. September 1, 1947 Officer Fredrickson, together with Officers Durward I. Williams and Jack P. Drew, was sitting in a car parked on a driveway near the park entrance. At this time Mr. Charles E. Woolsey, of Godfrey, Illinois, rode up on a motorcycle and' asked aid for a man who had been in a motorcycle accident 1% miles, east of the park on S.B.I. Route 100 in Jersey County. The officers drove to the site of the accident where they found that a motorcycle had struck an electric power pole breaking it off. The injured man was lying at the side of the road, and the power lines were hanging close to the ground between the body and the highway. The officers got out of their car. At about 5:20 A.M., while darkness prevailed, Mr. Fredrickson started toward the body, but became entangled in the live wires. Officers Williams and Drew attempted to release Officer Fredrickson from the wires while Officer William C. Culberth drove to a telephone to have the current turned off. The current was turned off at approximately 5:29 A.M., and the body was removed from the wires immediately thereafter and was taken by ambulance to the Jacoby Funeral Home, Jerseyville, where Dr. B. M. Brewster pronounced the officer dead. The State has not made any expenditures in connection with Officer Fredrickson’s death.’’ Upon consideration of this case, the Court finds it has jurisdiction of the parties hereto and of the subject matter; that the injury which resulted in the death of claimant’s intestate arose out of and in the course of his employment; that the respondent had proper notice of the accident and death of claimant’s intestate and application for claim was filed in apt time as provided under Section 24 of the Workmen’s Compensation Act, as amended. We further find from this record that the deceased’s annual earnings during the year immediately prior to his death amounted to the sum of $2,600.00 making his average weekly wage amount to the sum of $50.00. His weekly compensation rate therefore would be $19.50 under the Workmen’s Compensation Act, as amended and in force July 18, 1947. We further find that under Section 7 (a) of the Act, claimant is entitled to an award. An award is hereby entered in favor of claimant, Helen F. Fredrickson, in the sum of $5,785.00. Of this sum there has accrued to November 10, 1947, the sum of $195.00 being 10 weeks at $19.50 per week which is payable forthwith to her in lump sum. The remainder of said award amounting to the sum of $5,590.00, is payable to claimant, Helen F. Fredrick-son, at a weekly rate of $19.50 commencing November 17, 1947 for 286 weeks with one final payment in the sum of $13.00. The future payments herein-above set forth, being subject to the terms of the Workmen’s Compensation Act of Illinois, jurisdiction in this cause is hereby retained for the purpose of making further orders that may be from time to time necessary. This award being subject to the provisions of an Act entitled “An Act making an appropriation to pay compensation claims of State employees and providing for the method of payment thereof,” approved June 30,1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from Eoad Fund in the manner provided for in such Act.